DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/22/2022 has been entered.

Status of Claims
Claims 1, 3-9, and 11 are pending. 
After further search and consideration, new prior art rejections have been found necessary in view of Gelmez et al. (“Removal of di-2-ethylhexyl phthalate (DEHP) and mineral oilfrom crude hazelnut skin oil using molecular distillation–multiobjective optimization for DEHP and tocopherol”), cited by Applicant in the IDS filed 12/8/2021. See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/22/2022, with respect to the 103 rejections of record have been fully considered are persuasive.  
Supported by the declaration by Hiroyuki Kozui, filed 7/22/2022, Applicant has argued that, because the claimed feed rate of 30.0 kg/(h*m2) yields unexpected results, claim 1 and its dependents are non-obvious over the prior art relied upon in the previous Office Action, that the claimed. Therefore, the rejections have been withdrawn. 
Examiner notes that Applicant’s Remarks were made against a Japir et al. reference, whereas 103 rejections of record were made over Bruse and Zima et al. references (see Non-final Rejection mailed 8/27/2021). Nevertheless, it is understood that said arguments were intended to address Bruse and Zima.
However, upon further search and consideration, new rejections have been found to be necessary in view of Gelmez et al. (“Removal of di-2-ethylhexyl phthalate (DEHP) and mineral oilfrom crude hazelnut skin oil using molecular distillation–multiobjective optimization for DEHP and tocopherol”) which anticipates claim 1, including the feed rate range recited therein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelmez et al. (“Removal of di-2-ethylhexyl phthalate (DEHP) and mineral oilfrom crude hazelnut skin oil using molecular distillation–multiobjective optimization for DEHP and tocopherol”), hereafter referred to as Gelmez, in view of evidence from The Engineering ToolBox (“Liquids - Densities”; https://www.engineeringtoolbox.com/liquids-densities-d_743.html).
With regard to claim 1: Gelmez teaches a method for reducing the content of saturated hydrocarbon (mineral oil of saturated hydrocarbons [MOSH]) in raw material oils (crude hazelnut skin oil) to produce refined oils (abstract, section 2 “Material and methods”, section 3 “results and discussion” [see intro to section 3 and section 3.1 in particular]; Figure 3), the method comprising: 
Subjecting raw material fats and oils (crude hazelnut skin oil) to short path distillation treatment at a temperature in the range of 200-230  °C to remove saturated hydrocarbon (MOSH) from the oils (section 2 “Material and methods” [see section 2.2.1 in particular]; section 3 “results and discussion” [see intro to section 3 and section 3.1 in particular]; Figure 3). 
Wherein, in the short path distillation treatment, a feed rate of the raw material oils and/or fats to a short path distillation apparatus is 3 mL/min across an evaporation surface of the evaporator, the evaporation surface having a surface area of 0.05 m2 (section 2 “Material and methods” [see section 2.2.1 in particular]). Thus, it is understood that in Gelmez, the feed rate of the raw material oils per unit area of the evaporation surface of the short path distillation apparatus is 3600 mL/(hr*m2). 
In Gelmez, the reduction of saturated hydrocarbon content (MOSH) includes the reduction content of hydrocarbons in the category of C20-C35 hydrocarbons (Table 1, section 3.1 “Removal of contaminants”). Thus, Gelmez qualifies as a method of reducing a content of a C20-C35 saturated hydrocarbon in raw material oils and/or fats, wherein the short path distillation treatment thereof removes the C20-C35 saturated hydrocarbon.
As discussed above, in Gelmez, the feed rate of the raw material oils per unit area of the evaporation surface of the short path distillation apparatus is 3600 mL/(hr*m2). This feed rate converts to a rate of 3.6(D) kg/(hr*m2), wherein D is the density of the raw material oil. Thus, it is understood that, in order for the raw material oil to be fed at a rate in excess of 30.0 kg/(hr*m2), it would be required to have a density of at least 8.33 g/mL, which is greater than the density of iron. The only room temperature liquid having a greater density than iron of which Examiner is aware is mercury, which has a density of 13.6 g/mL and is widely considered to be the densest room temperature liquid in existence. The second densest liquid room temperature of which Examiner is aware is galinstan, which has a density less than that of iron at only 6.44 g/mL. In view of the forgoing, it is abundantly clear, even in the absence of further evidence, that the density of the raw material oil in Gelmez is far below 8.33 g/mL, and therefore, that the feed rate of said raw material oil in Gelmez is less than 30.0 kg/(hr*m2).
Regardless, the raw material oil in Gelmez is hazelnut oil, i.e. crude hazelnut skin oil (abstract, section 2 “Material and methods”). The density of hazelnut oil is understood to be in the vicinity of 0.909 g/mL. As evidence, Examiner points to The Engineering ToolBox, which lists the density of hazelnut oil at 909 kg/m3 (0.909 g/mL). Thus, it is understood that the flow rate of the raw material oil in Gelmez is approximately 3.27 kg/(hr*m2), which is well within the claimed range of 30.0 kg/(hr*m2) or less.
With regard to claim 5: As discussed in the rejection of claim 1 above, the feed rate of the raw material oils for the short path distillation is 3.27 kg/(hr*m2) per unit area of the evaporation surface of the short path distillation apparatus, which is well within the claimed range of 25.0 kg/(hr*m2).
In some embodiments, the upper limit of the temperature in the short path distillation treatment is 200 °C (section 2 “Material and methods” [see section 2.2.1 in particular], Figures 1-4, Table 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gelmez in view of evidence from The Engineering ToolBox.
With regard to claim 8: Gelmez teaches all of the limitations of claim 1 as discussed in the 102 rejections above.
Gelmez does not teach any steps of heating the raw material oils to a temperature of 200 °C or higher prior to subjecting said oils to short path distillation at temperatures of 200-230 °C. Examiner notes that as soon as the raw material oils are subjected to distillation conditions (which include temperatures of 200-230 °C), said oils begin to undergo distillation. Thus, the raw material oils, upon being subjected to distillation conditions, can fairly be considered as no longer being raw material oils. Therefore, the fact that the distillation is carried out at temperatures 200-230 °C does not exclude the raw material oils in Gelmez from being raw materails oils which are not subjected to heating at 200 °C or higher.
In view of the forgoing analysis, because Gelmez does not teach a step of heating the raw material oils to a temperature of 200 °C or higher prior to distillation, the raw material oil of Gelmez qualifies as a raw material oil which is not subjected to heating at 200 °C or higher.
In the event Gelmez were considered to not definitively exclude a step of heating the raw material oil to a temperature of 200 °C or higher prior to the short path distillation, the fact that such a step is not taught suggests that such a step is absent.
In the event Gelmez were considered to not definitively exclude a step of heating the raw material oil to a temperature of 200 °C or higher prior to the short path distillation, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gelmez so as to definitively exclude such a step, in order to obtain a predictably functional method in congruence with the teachings of Gelmez.
Because Gelmez modified as above does not include a step of heating the raw material oils to a temperature of 200 °C or higher prior to distillation, the raw material oil of Gelmez qualifies as a raw material oil which is not subjected to heating at 200 °C or higher.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelmez in view of evidence from The Engineering ToolBox and in further view of Lin et al. (“Short-path distillation of palm olein and characterization of products”), hereafter referred to as Lin.
With regard to claim 3: Gelmez teaches all of the limitations of claim 1 as discussed in the 102 rejections above.
As discussed in the rejection of claim 1 above, the feed rate of the raw material oils for the short path distillation is 3.27 kg/(hr*m2) per unit area of the evaporation surface of the short path distillation apparatus, which is well below the claimed feed rate upper limit of 25.0 kg/(hr*m2).
However, said feed rate is below the lower limit of 5.00 kg/(hr*m2).
Thus, Gelmez is silent to the feed rate being 5.00 kg/(hr*m2) or more.
However, a person having ordinary skill in the art would recognize that feed rate per unit area of evaporator surface is a result effective variable in the operation of thin film evaporators. If the feed rate per unit area is too high, a thin film evaporator will become flooded and will be unable to properly distribute all of the feed into a thin film as desired. On the other hand, if the feed rate per unit area is too low, the evaporation process will proceed at an inefficient rate. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
Furthermore, Lin et al. (“Short-path distillation of palm olein and characterization of products”) teaches a method of refining palm oil by short path distillation (abstract), wherein the short path evaporator had an evaporator surface with an area of 0.04 m2 (section 2.2), wherein the distillation was tested with feed rates of 0.5 kg/hr (12.5 kg/hr*m2) and 1 kg/hr (25 kg/hr*m2) (section 2.2), and wherein the lower feed rates were found to advantageously remove a greater amount of unwanted compounds (see sections 3.1 and 4). These teachings by Lin et al. would indicate that, in the context of short path distillation, feed rate is a result effective variable which impacts the effectiveness of the distillation at removing undesirable compounds.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Gelmez in view of Lin by optimizing the feed rate, i.e. by increasing the feed rate such that it is within the range of 5-25 kg/(hr*m2), in order to obtain a method in which the short path distillation proceeds at an efficient rate while also achieving an effective removal of unwanted compounds.
 
Claim(s) 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelmez in view of evidence from The Engineering ToolBox.
With regard to claim 4: Gelmez teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
Gelmez teaches carrying out the short path distillation at pressures of 1-3 mbar (100-300 Pa) (section 2 “Material and methods” [see section 2.2.1 in particular]).
Gelmez is silent to a pressure in the short path distillation treatment being a degree of vacuum of 0.1000 Pa or less.
However, a person having ordinary skill in the art would recognize that pressure is a result effective variable in distillation. Furthermore, a person having ordinary skill in the art would recognize that similar distillations can be carried out at various different pressure conditions. In particular, a person having ordinary skill in the art would recognize that a distillation at 200 °C and 1 mbar, as in certain embodiments of Gelmez, can be carried out at a pressure below 1 mbar and a corresponding temperature below 200 °C. Therefore, a person having ordinary skill in the art would have a reasonable expectation that the distillation of Gelmez can be successfully carried out at a lower pressure than 1 mbar. Further yet, a person having ordinary skill in the art would recognize that distillations carried out at lower pressures can be carried out at lower temperatures than corresponding distillations at higher pressure. A person having ordinary skill in the art would recognize lower temperature distillation as being advantageous in that it avoids to a greater extent unwanted thermal decomposition. A person having ordinary skill in the art would recognize that heating oils such as hazelnut oil to high temperatures can result in the thermal decomposition of compounds therein. A person having ordinary skill in the art wanting to refine oils such as hazelnut oils by distillation would seek to avoid thermal decompositions to the extent possible.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gelmez by carrying out the short path distillation therein at a pressure being a degree of vacuum of 0.1000 Pa or less, i.e. at a pressure of 0.1000 Pa or less, in order to obtain a processes in which the short path distillation can be carried out at lower temperatures so as to avoid, to a greater extent, unwanted thermal decomposition. 
With regard to claim 6: Gelmez teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
In some embodiments, the upper limit of the temperature in the short path distillation treatment is 200 °C (section 2 “Material and methods” [see section 2.2.1 in particular], Figures 1-4, Table 1).
Gelmez teaches carrying out the short path distillation at pressures of 1-3 mbar (100-300 Pa) (section 2 “Material and methods” [see section 2.2.1 in particular]).
Gelmez is silent to a pressure in the short path distillation treatment being a degree of vacuum of in the range of 0.0001-0.0200 Pa.
However, a person having ordinary skill in the art would recognize that pressure is a result effective variable in distillation. Furthermore, a person having ordinary skill in the art would recognize that similar distillations can be carried out at various different pressure conditions. In particular, a person having ordinary skill in the art would recognize that a distillation at 200 °C and 1 mbar, as in certain embodiments of Gelmez, can be carried out at a pressure below 1 mbar and a corresponding temperature below 200 °C. Therefore, a person having ordinary skill in the art would have a reasonable expectation that the distillation of Gelmez can be successfully carried out at a lower pressure than 1 mbar. Further yet, a person having ordinary skill in the art would recognize that distillations carried out at lower pressures can be carried out at lower temperatures than corresponding distillations at higher pressure. A person having ordinary skill in the art would recognize lower temperature distillation as being advantageous in that it avoids to a greater extent unwanted thermal decomposition. A person having ordinary skill in the art would recognize that heating oils such as hazelnut oil to high temperatures can result in the thermal decomposition of compounds therein. A person having ordinary skill in the art wanting to refine oils such as hazelnut oils by distillation would seek to avoid thermal decompositions to the extent possible. A person having ordinary skill in the art would recognize that a pressure of 0.0001 Pa, in comparison to standard atmospheric pressure (which is 101,325 Pa), is for most purposes, essentially zero pressure. Thus, a person having ordinary skill in the art would recognize that there is not much point in reducing pressure lower than 0.0001 for the purposes of distillation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gelmez by carrying out the short path distillation therein at a pressure being a degree of vacuum in the range of 0.0001 to 0.0200 Pa, i.e. at a pressure in the range of 0.0001 to 0.0200 Pa, in order to obtain a processes in which the short path distillation can be carried out at lower temperatures so as to avoid, to a greater extent, unwanted thermal decomposition.
With regard to claim 7: Gelmez teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
Gelmez is silent to the short path distillation being performed two times or more. 
However, duplication of a method step does not represent a patentable advance over the prior art.
It would have been obvious to one of ordinary skill in the art to modify Gelmez by performing the short path distillation one or more additional times in order to more thoroughly distill the raw material oils thereby.
With regard to claim 8: Gelmez teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
In the alternative to the 102/103 rejection of claim 8 above, and in response to an alternative interpretation of claim 8, a person having ordinary skill in the art would recognize that temperature and pressure are result effective variables in distillation. Furthermore, a person having ordinary skill in the art would recognize that similar distillations can be carried out at various different temperature and pressure conditions. In particular, a person having ordinary skill in the art would recognize that a distillation at 200 °C and 1 mbar, as in certain embodiments of Gelmez, can be carried out at a pressure below 1 mbar and a corresponding temperature below 200 °C. Therefore, a person having ordinary skill in the art would have a reasonable expectation that the distillation of Gelmez can be successfully carried out at a lower pressure than 1 mbar and a lower temperature than 200 °C. Further yet, a person having ordinary skill in the art would recognize that distillations carried out at lower pressures can be carried out at lower temperatures than corresponding distillations at higher pressure. A person having ordinary skill in the art would recognize lower temperature distillation as being advantageous in that it avoids to a greater extent unwanted thermal decomposition. A person having ordinary skill in the art would recognize that heating oils such as hazelnut oil to high temperatures can result in the thermal decomposition of compounds therein. A person having ordinary skill in the art wanting to refine oils such as hazelnut oils by distillation would seek to avoid thermal decompositions to the extent possible.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gelmez by carrying out the short path distillation therein at a pressure being a degree of vacuum of 0.1000 Pa or less, i.e. at a pressure of 0.1000 Pa or less, in order to obtain a processes in which the short path distillation can be carried out at lower temperatures so as to avoid, to a greater extent, unwanted thermal decomposition. See rejection of claim 4 above for details.
In making such a modification, it would have been obvious to one of ordinary skill in the art to further modify Gelmez by lowering the distillation temperature along with the pressure, i.e. to a temperature below 200 °C so as to avoid, to a greater extent, unwanted thermal decomposition.
In Gelmez modified as such, the raw material oils are not subjected to heating at 200 °C or higher when placed under distillation conditions.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelmez in view of evidence from The Engineering ToolBox, and in further view of EFSA Panel on Contaminants in the Food Chain (“Scientific Opinion on Mineral Oil Hydrocarbons in Food”), hereafter referred to as CONTAM panel.
With regard to claim 9: Gelmez teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
In Gelmez, the raw material oils are hazelnut based (abstract, section 2 “Material and methods”).
Gelmez is silent to the raw material oils being palm-based oils.
However, a person having ordinary skill in the art would recognize that oils such as hazelnut oil, vegetable oils, olive oils, and palm oils, while not identical, are fairly similar in composition. Therefore, a person having ordinary skill in the art would have a reasonable expectation that the method of Gelmez could be successfully adapted to the purification of other oils such as vegetable oils, olive oils, and palm oils. 
Furthermore, is it understood that high concentrations of saturated hydrocarbons in food oils may be undesirable. As evidence, Examiner points to CONTAM panel, which teaches that mineral oil saturated hydrocarbons (MOSH) with carbon numbers in the range of C16-C35 may accumulate in various tissues, e.g. lymph nodes, spleen, and liver, and cause microgranulomas (inflammatory nodules). Thus, a person having ordinary skill in the art would find it desirable to obtain refined oils of various type, including but not limited to palm-based oils, having low saturated hydrocarbon concentration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gelmez by applying the method of Gelmez to other raw material oils, including but not limited to palm-based oils, in order to obtain a predictably functional method of distilling other raw material oils, such as palm-based oils, so as to obtain various purified oils having low saturated hydrocarbon contents. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelmez in view of CONTAM panel.
	With regard to claim 11: Gelmez teaches a plurality of refined hazelnut-based oils, i.e. hazelnut-based oils on which data is provided in Table 1 and Figure 3 that have been refined by short path distillation at temperatures of 200 °C, 210 °C, 220 °C, or 230 °C and pressure of 1, 2, or 3 mbar, wherein each of said hazelnut based oils has been purified so as to have total mineral oil saturated hydrocarbon (MOSH) contents of less than 15 mg/kg (Table 1, Figure 3, section 3.1). Therefore, while Gelmez does not explicitly disclose the content of specifically C20-C35 saturated hydrocarbons in said refined oils, it is understood that the content of such saturated hydrocarbons is less than 15 mg/kg.
	As stated above, said oils are hazelnut based.
	Gelmez is silent to any similar refined palm-based oils having MOSH contents of less than 15 mg/kg. 
However, a person having ordinary skill in the art would recognize that oils such as hazelnut oil, vegetable oils, olive oils, and palm oils, while not identical, are fairly similar in composition. Therefore, a person having ordinary skill in the art would have a reasonable expectation that the method of Gelmez could be successfully adapted to the purification of other oils such as vegetable oils, olive oils, and palm oils.
Furthermore, is it understood that high concentrations of saturated hydrocarbons in food oils may be undesirable. As evidence, Examiner points to CONTAM panel, which teaches that mineral oil saturated hydrocarbons (MOSH) with carbon numbers in the range of C16-C35 may accumulate in various tissues, e.g. lymph nodes, spleen, and liver, and cause microgranulomas (inflammatory nodules). Thus, a person having ordinary skill in the art would find it desirable to obtain refined oils of various type, including but not limited to palm-based oils, having low saturated hydrocarbon concentration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gelmez by applying the method of Gelmez to other raw material oils, including but not limited to palm-based oils, so as to obtain a similarly purified oils, including but not limited to palm-based oils, having a desirably low saturated hydrocarbon (MOSH) content of less than 15 mg/kg (and thus saturated C20-C35 hydrocarbon content of less than 15 mg/kg), in order to obtain, with predictable success, refined oils of various types, including but not limited to palm-based oils.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gelmez et al. (“Removal of di-2-ethylhexyl phthalate (DEHP) and mineral oilfrom crude hazelnut skin oil using molecular distillation–multiobjective optimization for DEHP and tocopherol”), relied upon as the primary reference in the prior art rejections above, was cited by Applicant in the 12/8/2021 IDS. Said document is recited, and a copy resubmitted with this Office Action, as the copy received in the IFW from Applicant was of poor quality, and was mostly illegible to Examiner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772